UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4830


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KELVIN JEROD HOLMAN, a/k/a J-Five,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:04-cr-00964-MBS-2)


Submitted:    October 22, 2009              Decided:   November 13, 2009


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Russell W. Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.      W. Walter Wilkins, United States
Attorney, Stacey D. Haynes, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kelvin Jerod Holman timely appeals from the 360-month

sentence     imposed    after       pleading     guilty    to     one    count    of

conspiracy to distribute five kilograms or more of cocaine and

fifty grams or more of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), 846 (2006).                On appeal, Holman argues

that the district court erred in applying the two-level sentence

enhancement,      pursuant     to     U.S.    Sentencing   Guidelines       Manual

(“USSG”)      §   3B1.1(c)      (2007),       and   that   his      sentence      is

unreasonable.       We affirm Holman’s conviction, but vacate his

sentence and remand for resentencing.

             Holman first asserts that the district court erred in

applying the two-level sentence enhancement, pursuant to USSG

§ 3B1.1(c), for his role in the conspiracy.                Holman urges us to

review      the   district     court’s        imposition   of      the    sentence

enhancement for clear error.             Generally, “[a] district court’s

findings regarding sentence enhancement are factual in nature

and   are    reviewed   only    for    clear    error.”     United       States   v.

Carter, 300 F.3d 415, 426 (4th Cir. 2002).                 However, where the

defendant failed to object to the enhancement in the district

court, this court reviews for plain error.                      United States v.

Wells, 163 F.3d 889, 900 (4th Cir. 1998).                  Upon review of the

sentencing hearing transcript, it appears that Holman did not

object to the USSG § 3B1.1(c) sentence enhancement; his only

                                          2
objections were to the amount of drugs attributed to him in the

Presentence Investigation Report (“PSR”).                     Thus, we review for

plain error.

            To    demonstrate       plain       error,    a   defendant    must    show

that: (1) there was an error; (2) the error was plain; and

(3) the     error     affected      his     “substantial        rights.”      United

States v. Olano, 507 U.S. 725, 732 (1993).                     We are not required

to correct a plain error unless “a miscarriage of justice would

otherwise result,” meaning that “the error seriously affects the

fairness,        integrity,        or     public       reputation     of     judicial

proceedings.”        Id. at 736 (internal quotation marks, alteration,

and citations omitted).

            Pursuant to USSG § 3B1.1(c), a two-level increase to

the   defendant’s      base     offense        level     is   warranted    “[i]f   the

defendant was an organizer, leader, manager, or supervisor” in

the   charged     offense    and    the    offense       involved   less   than    five

participants.          The      adjustment         applies     if   the    defendant

organized, led, managed, or supervised one or more participants.

USSG § 3B1.1, cmt. n.2.             The Guidelines identify the following

factors     courts     should      use    to     distinguish     between    leaders,

organizers, managers, supervisors and other participants:

      the exercise of decision making authority, the nature
      of participation in the commission of the offense, the
      recruitment of accomplices, the claimed right to a
      larger share of the fruits of the crime, the degree of
      participation in planning or organizing the offense,

                                            3
       the nature and scope of the illegal activity, and the
       degree of control and authority exercised over others.

USSG § 3B1.1, cmt. n.4.

             Holman   contends   that        the      district       court    erroneously

relied    on    disputed     facts     in        the        PSR   in      assessing        the

enhancement.       Federal    Rule     of       Criminal      Procedure       32(i)(3)(B)

requires the district court to “make a finding with respect to

each   objection      a   defendant    raises          to    facts      contained        in   a

presentence report before it may rely on the disputed fact in

sentencing.”      United States v. Morgan, 942 F.2d 243, 245 (4th

Cir.   1991).      However,    in     doing        so,      the   district         court      is

permitted to “expressly adopt the recommended findings contained

in the presentence report.”            Id.       When the district court takes

this approach, “it must make clear on the record that it has

made an independent finding and that its finding coincides with

the recommended finding in the presentence report.”                          Id.

           Here,      the   district    court          stated      that    “we      have      an

adjustment for role, which is a plus two” and later adopted the

findings of fact in the PSR as the reasons for the sentence.                                  In

the PSR, the probation officer relied on paragraphs 17, 19, and

54 in applying the USSG § 3B1.1(c) enhancement.                           While there is

no mention of an objection to paragraph 54, Holman asserts that

he   objected    to   paragraphs      17        and    19.        Our   review      of     the

sentencing      transcript    reveals        that      Holman      only      objected         to


                                            4
paragraph 19, and only to the extent that he disagreed with the

drug amounts attributed to him.                      The district court resolved

that objection, stating that “the court will not use . . . the

testimony    .       .    .   with   regard   to     counting     the     drug     weights.”

Because Holman failed to object to any information in the PSR

with respect to the sentence enhancement, the district court

properly     adopted          the    undisputed       findings       in     the     PSR,    as

permitted       by       Morgan,     and   could     rely    on     those       findings    in

assessing the enhancement.

             Holman,          however,     relying    on    our   decision        in   United

States v. Chambers, 985 F.2d 1263, 1269 (4th Cir. 1993), also

contends that the district court failed to apply the factors in

USSG § 3B1.1, cmt. n.4 or provide specific reasons for applying

the enhancement.              In Chambers, we vacated the district court’s

sentence and remanded for further proceedings because, “without

specific     factual          findings     showing     that       the     district     court

evaluated the defendant’s role in the offense in light of the

factors    in    [USSG        § 3B1.1]      application       note      3[ 1 ],   we   cannot

conduct meaningful appellate review of this issue.”                                 Id.     We

instructed      the       district    court    to    apply    the      above      factors   to

determine       whether        the    defendant’s          role   in      the     conspiracy




     1
         Now application note 4.



                                              5
warranted a sentence enhancement, and if so, note which factors

justified the decision.       Id.

              We   find   that,   while     the    district    court   properly

adopted the findings of fact in the PSR, it erred by failing to

specifically apply the USSG § 3B1.1, cmt. n.4 factors to those

findings to determine whether Holman’s role warranted the two-

level enhancement.         Because the sentence imposed was greater

than that to which Holman would have been subject absent the

error,   we    further    conclude   that    the   error   affected    Holman’s

substantial rights.        See United States v. Hughes, 401 F.3d 540,

548 (4th Cir. 2005).        Therefore, we vacate Holman’s sentence and

remand for the district court to consider the above factors to

determine whether the sentence enhancement is justified. 2

              Accordingly, we affirm Holman’s conviction, but vacate

his sentence and remand for resentencing.             We dispense with oral

argument because the facts and legal conclusions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              AFFIRMED IN PART,
                                                               VACATED IN PART,
                                                                   AND REMANDED

     2
       Because we conclude that the district court erred in
failing to address the USSG § 3B1.1, cmt. n.4 factors and remand
for further proceedings on that issue, we need not consider
Holman’s alternative challenge to the procedural and substantive
reasonableness of his sentence.



                                       6